Exhibit 10.2

EXECUTION VERSION

INCREMENTAL FACILITY AGREEMENT dated as of December 4, 2013 (this “Agreement”)
among NCR CORPORATION (the “Borrower”), the INCREMENTAL TERM LENDERS (as defined
below) party hereto and JPMORGAN CHASE BANK, N.A. in its capacity as
Administrative Agent (the “Administrative Agent”) relating to the CREDIT
AGREEMENT dated as of August 22, 2011, as amended and restated as of July 25,
2013 (as previously amended and in effect prior to the effectiveness of this
Agreement, the “Credit Agreement”) among the Borrower, the Lenders from time to
time party thereto and the Administrative Agent.

WHEREAS the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

WHEREAS the Borrower has requested that, pursuant to Section 2.21 of the Credit
Agreement, the Incremental Term Lenders provide Incremental Term Commitments and
make Incremental Term Loans on the Incremental Effective Date (in each case, as
defined below) to the Borrower in an aggregate principal amount of up to
$250,000,000, subject to the terms and conditions set forth herein and in the
Credit Agreement.

WHEREAS each Person party hereto whose name is set forth on Schedule I hereto
under the heading “Incremental Term Lenders” (each such Person, an “Incremental
Term Lender”) has agreed (i) to provide Incremental Term Commitments to the
Borrower in the amount set forth opposite its name on such Schedule (such
commitments, the “Incremental Term Commitments”) and (ii) to make Incremental
Term Loans (such loans, the “Incremental Term Loans”) on the Incremental
Effective Date to the Borrower in an aggregate principal amount not to exceed
the Incremental Term Commitment of such Incremental Term Lender, in each case
subject to the terms and conditions set forth herein and in the Credit
Agreement.

WHEREAS this Agreement is an Incremental Facility Agreement entered into
pursuant to Section 2.21 of the Credit Agreement to provide for the Incremental
Term Commitments and the Incremental Term Loans made pursuant thereto referred
to above.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Incremental Term Facility. (a) Subject to the terms and conditions
set forth herein, each Incremental Term Lender agrees, severally and not
jointly, to make, on the Incremental Effective Date, an Incremental Term Loan in
a principal amount not to exceed the Incremental Term Commitment of such
Incremental Term Lender. No Incremental Term Lender shall be responsible for any
other Incremental Term Lender’s failure to fund the Incremental Term Loans.



--------------------------------------------------------------------------------

(b) The terms and conditions of the Incremental Term Loans made hereunder shall
be identical to those terms and conditions (including the Applicable Rate)
applicable to the Term Loans outstanding under the Credit Agreement immediately
prior to the date hereof. In furtherance of the foregoing, the aggregate
principal amount of Term Borrowings that the Borrower shall prepay pursuant to
Section 2.10 of the Credit Agreement on the last day of each March, June,
September and December, beginning with September 30, 2014, and ending with the
last such day to occur prior to the Term Maturity Date, and on the Term Maturity
Date, shall be increased by the amount set forth opposite such date in the table
below (as such amount may be adjusted pursuant to paragraph (c) of Section 2.10
of the Credit Agreement):

 

Scheduled Repayment Date

   Repayment Amount  

September 30, 2014

   $ 3,125,000   

December 31, 2014

   $ 3,125,000   

March 31, 2015

   $ 3,125,000   

June 30, 2015

   $ 3,125,000   

September 30, 2015

   $ 4,687,500   

December 31, 2015

   $ 4,687,500   

March 31, 2016

   $ 4,687,500   

June 30, 2016

   $ 4,687,500   

September 30, 2016

   $ 6,250,000   

December 31, 2016

   $ 6,250,000   

March 31, 2017

   $ 6,250,000   

June 30, 2017

   $ 6,250,000   

September 30, 2017

   $ 6,250,000   

December 31, 2017

   $ 6,250,000   

March 31, 2018

   $ 6,250,000   

Term Maturity Date

   $ 175,000,000   

(c) Subject to the terms and conditions set forth herein, pursuant to
Section 2.21 of the Credit Agreement, and effective as of the Incremental
Effective Date, for all purposes of the Loan Documents, (i) the Incremental Term
Commitments shall be “Commitments” and “Incremental Commitments” under the
Credit Agreement, (ii) Incremental Term Loans made pursuant to the Incremental
Term Commitments under the Credit Agreement shall be “Incremental Term Loans”
and “Term Loans” under the Credit Agreement and shall constitute the same Class
of “Loans” as the Term Loans outstanding under the Credit Agreement immediately
prior to the making of the Incremental Term Loans, (iii) Borrowings of
Incremental Term Loans shall constitute “Term Borrowings” under the Credit
Agreement, including for purposes of mandatory prepayments under Section 2.11 of
the Credit Agreement, (iv) the issuance of Incremental Term Loans shall be
treated as a qualified reopening of the Term Loans outstanding under the Credit
Agreement immediately prior to the Incremental Effective Date within the meaning
of Section 1.1275-2(k) of the U.S. Treasury Regulations and

 

2



--------------------------------------------------------------------------------

(v) each Incremental Term Lender shall be (or in the case of any Incremental
Term Lender with a Commitment outstanding under the Credit Agreement immediately
prior to the effectiveness of this Agreement, shall continue to be) a “Lender”
and a “Term Lender” under the Credit Agreement and shall have all the rights and
obligations of, and benefits accruing to, a Lender under the Credit Agreement
and shall be bound by all agreements, acknowledgements and other obligations of
Lenders.

(d) It is the intent of the parties hereto that all Incremental Term Loans made
hereunder be included in each Borrowing of the Term Loans outstanding under the
Credit Agreement immediately prior to the Incremental Effective Date on a pro
rata basis. In furtherance of the foregoing, the Borrower shall deliver, in
accordance with Section 2.07 of the Credit Agreement, an election to convert, on
the Incremental Effective Date, all Borrowings of Term Loans outstanding under
the Credit Agreement immediately prior to the Incremental Effective Date to a
new Borrowing of the same Type and, in the case of a Eurocurrency Borrowing,
having the same Interest Period, as the initial Borrowing of the Incremental
Term Loans (as specified in the Borrowing Request in respect of the Incremental
Term Loans delivered pursuant to Section 3 hereof).

(e) The Administrative Agent hereby consents to this Agreement and confirms that
each Incremental Term Lender not already a Lender under the Credit Agreement
immediately prior to the effectiveness of this Agreement is acceptable to it.

(f) Each Incremental Term Lender, by delivering its signature page to this
Agreement on the Incremental Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Class of Lenders on the
Incremental Effective Date.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to the
Administrative Agent, each Issuing Bank and the Lenders, including the
Incremental Term Lenders, as of the Incremental Effective Date, that:

(a) This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, concepts of reasonableness and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) On the Incremental Effective Date, and after giving effect to this Agreement
and the transactions contemplated hereby to occur on such date, the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct (i) in the case
of the representations and warranties qualified as to materiality, in all
respects, and (ii) otherwise, in all material respects, in each case as though
made on and as of the Incremental Effective Date, except

 

3



--------------------------------------------------------------------------------

in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty is so true and
correct on and as of such prior date.

(c) None of the Security Documents in effect on the Incremental Effective Date
will be rendered invalid, non-binding or unenforceable against any Loan Party
party thereto as a result of this Agreement. The guarantees created under such
Security Documents will continue to guarantee the Obligations (including the
Obligations attributable to the Incremental Term Loans) to the same extent as
they guaranteed the Obligations immediately prior to the Incremental Effective
Date. The Liens created under such Security Documents will continue to secure
the Obligations (including such incremental Obligations), and will continue to
be perfected, in each case, to the same extent as they secured the Obligations
or were perfected immediately prior to the Incremental Effective Date, and no
further document, instrument or agreement, or any recording, filing,
re-recording or re-filing of any such Security Document or any notice of a Lien
created thereby, is required, as a result of this Agreement in order to maintain
the effectiveness, perfection and priority of such Liens or to maintain the
validity, binding effect or enforceability of such guarantees of the
Obligations.

(d) On and as of the Incremental Effective Date, no Default or Event of Default
has occurred and is continuing, both immediately prior to and immediately after
giving effect to the incurrence of the Incremental Term Commitments and the
Incremental Term Loans in respect thereof.

(e) After giving effect to the incurrence of the Incremental Term Commitments
and the making of Incremental Term Loans in respect thereof, (i) the Borrower
will be in compliance on a Pro Forma Basis with the covenants contained in
Section 6.12 and Section 6.13 of the Credit Agreement, recomputed as of the last
day of the most-recently ended fiscal quarter of the Borrower for which
financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement and (ii) the Secured Leverage Ratio, computed on
a Pro Forma Basis as of the last day of the most-recently ended fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) of the Credit Agreement, would not exceed 2.50 to 1.00.

SECTION 3. Conditions to Effectiveness. This Agreement and the Incremental Term
Commitments shall become effective on the date and at the time (the “Incremental
Effective Date”) on which each of the following conditions is first satisfied:

(a) The Administrative Agent shall have executed this Agreement and shall have
received from the Borrower and each Incremental Term Lender (i) a counterpart of
this Agreement signed on behalf of such party or (ii) evidence satisfactory to
the Administrative Agent (which may include a facsimile transmission or other
electronic transmission of a signed counterpart of this Agreement) that such
party has signed a counterpart of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) The conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Incremental Effective Date,
and the Administrative Agent shall have received a certificate, dated the
Incremental Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with (i) such conditions and (ii) the representations and
warranties contained in Section 2 above, together with reasonably detailed
calculations demonstrating compliance with Section 2(e) above.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders (including the Incremental
Term Lenders) and the Issuing Banks and dated the Incremental Effective Date) of
each of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower,
(ii) local counsel for the Borrower in each jurisdiction in which any Loan Party
is organized, and the laws of which are not covered by the opinion letter
referred to in clause (i) above, and (iii) Edward Gallagher, internal counsel
for the Borrower, in each case in form and substance reasonably satisfactory to
the Administrative Agent.

(d) The Administrative Agent shall have received such board resolutions,
secretary’s certificates, officer’s certificates and other documents as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
transactions contemplated hereby and any other legal matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent.

(e) On the Incremental Effective Date, the Collateral and Guarantee Requirement,
after giving effect to the First Amendment dated as of December 4, 2013 to the
Credit Agreement, shall have been satisfied and the Administrative Agent shall
have received a completed Perfection Certificate dated the Incremental Effective
Date and signed by a Financial Officer of the Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the
Borrower and the Designated Subsidiaries in the jurisdictions contemplated by
the Perfection Certificate, delivered prior to the Incremental Effective Date,
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 of the Credit Agreement or have been or will
contemporaneously with the initial funding of Incremental Term Loans on the
Incremental Effective Date be released.

(f) The Borrower shall have notified the Administrative Agent of a request to
borrow the Incremental Term Loans by telephone (a) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the Incremental Effective Date (or, such shorter period of time as may be
agreed to by the Administrative Agent) or (b) in the case of an ABR Borrowing,
not later than 11:00 a.m., New York City time, on the Incremental Effective
Date, in each case in accordance with Section 2.03 of the Credit Agreement. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request.

 

5



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a certificate, substantially in
the form of Exhibit H to the Credit Agreement, from the chief financial officer
of the Borrower confirming the solvency of the Borrower and its subsidiaries on
a consolidated basis on the Incremental Effective Date after giving effect to
the transactions to be effected on the Incremental Effective Date.

(h) The Administrative Agent shall have received a reaffirmation agreement in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed by each Loan Party, pursuant to which each Loan Party shall acknowledge
that the Security Documents to which it is a party will remain in full force and
effect, after giving effect to this Agreement and the transactions contemplated
hereby, in accordance with their terms and will continue to apply in respect of
the Credit Agreement and that the Obligations guaranteed or secured thereunder
include (except with respect to Foreign Pledge Agreements subject to Section 6
below) all obligations created by this Agreement.

(i) The acquisition by the Borrower of Digital Insight Corporation (the
“Acquisition”) shall have been consummated, or substantially simultaneously with
occurrence of the Incremental Amendment Effective Date and the Borrowing of the
Incremental Term Loans shall be consummated, in accordance with the Agreement
and Plan of Merger dated as of December 2, 2013, by and among Fandango Holdings
Corporation, a Delaware corporation, the Borrower, Delivery Acquisition
Corporation, a Delaware corporation and a wholly owned subsidiary of the
Borrower, and the Stockholder Representative named therein (together with all
schedules, exhibits and other attachments thereto, the “Acquisition Agreement”)
(and no provision of the Acquisition Agreement shall have been waived, amended,
supplemented or otherwise modified in a manner materially adverse to the
Incremental Term Lenders without the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned)) (it being
understood that (i) any decrease in the Acquisition consideration shall not be
materially adverse to the interests of the Incremental Term Lenders so long as
such decrease is allocated to reduce the senior unsecured bridge loan facility
provided by banks and other financial institutions to the Borrower to provide a
portion of the cash consideration payable for the Acquisition on a
dollar-for-dollar basis, (ii) any increase in the Acquisition consideration
which is funded solely with cash on hand or borrowings under the Borrower’s
existing credit facilities, and not with proceeds of other indebtedness shall
not be materially adverse to the Incremental Term Lenders, (iii) the granting of
any consent under the Acquisition Agreement that is not materially adverse to
the interests of the Incremental Term Lenders shall not otherwise constitute an
amendment or waiver and (iv) any amendment or modification to the definition of
“Material Adverse Effect” in the Acquisition Agreement as in effect on the date
hereof shall be deemed to be materially adverse to the Incremental Term
Lenders).

(j) There not having occurred (a) except as set forth on Section 3.07 of the
Disclosure Schedule to the Acquisition Agreement (as in effect on the date
hereof),

 

6



--------------------------------------------------------------------------------

between August 1, 2013 and December 2, 2013, any event, occurrence, development
or state of circumstances or facts that has had or would reasonably be expected
to have, individually or in the aggregate, a “Material Adverse Effect” (as
defined in the Acquisition Agreement) or (b) since December 2, 2013, any
“Material Adverse Effect” (as defined in the Acquisition Agreement); provided
that for purposes of this paragraph (j), clause (A)(v) of the definition of
“Material Adverse Effect” in the Acquisition Agreement shall not include any
action taken, or failure to act, to which the Borrower has consented in writing
unless the Administrative Agent shall have provided prior written consent
thereto.

(k) The Administrative Agent shall have received all documentation and other
information about the Borrower and the Loan Parties as has been reasonably
requested by the Administrative Agent or the Lenders (including the Incremental
Term Lenders) in writing at least five days prior to the Incremental Effective
Date and that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.

(l) The Administrative Agent shall have received, in immediately available
funds, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement or under Section 4
below.

(m) The Administrative Agent shall have received payment from the Borrower, for
the account of each Incremental Term Lender, an upfront fee (the “Incremental
Term Fee”) in an amount equal to 0.50% of the aggregate principal amount of the
Incremental Term Loan made by such Incremental Term Lender on the Incremental
Effective Date. The Incremental Term Fee shall be payable in immediately
available funds and, once paid, such fee or any part thereof shall not be
refundable.

(n) The Administrative Agent shall have received payment from the Borrower, for
the account of each Term Lender holding a Term Loan outstanding under the Credit
Agreement immediately prior to the Incremental Effective Date, (A) of all unpaid
interest on such Term Loans accrued to the Incremental Effective Date and (B) of
any amounts payable pursuant to Section 2.16 of the Credit Agreement as a result
of the selection of new Interest Periods for Eurocurrency Borrowings commencing
prior to the last day of their existing Interest Periods.

The Administrative Agent shall notify the Borrower and the Lenders (including
the Incremental Term Lenders) of the Incremental Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Incremental Term Lenders to provide Incremental Term Commitments
hereunder shall not become effective unless each of the foregoing conditions
shall have been satisfied (or waived) at or prior to 5:00 p.m., New York City
time, on March 2, 2014 (and, in the event such conditions shall not have been so
satisfied or waived, the Incremental Term Commitments shall terminate at such
time).

 

7



--------------------------------------------------------------------------------

SECTION 4. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Agreement and
the transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.

SECTION 5. Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent, the Issuing Banks or the Lenders under the Credit Agreement and the other
Loan Documents, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any of the other Loan Documents, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement in similar or different circumstances.

(b) This Agreement shall constitute a “Loan Document” and an “Incremental
Facility Agreement” for all purposes of the Credit Agreement the other Loan
Documents.

SECTION 6. Post-Effectiveness Matters. To the extent such items have not been
delivered as of the Incremental Effective Date, as soon as practicable, and in
any event within 60 days after the Incremental Effective Date (or such later
date as the Administrative Agent may agree to in its reasonable discretion), the
Borrower and each other Loan Party shall (a) deliver such amendments to, or
reaffirmations of, Foreign Pledge Agreements, and effect such filings or
registrations with respect to Foreign Pledge Agreements, as may be necessary to
ensure that the Obligations attributable to the Incremental Term Loans and
extensions of credit thereunder are secured under each Foreign Pledge Agreement
to the same extent as the other Obligations and (b) deliver or cause to be
delivered to the Administrative Agent such documents and legal opinions of
foreign counsel reasonably acceptable to the Administrative Agent as the
Administrative Agent may reasonably request to confirm the foregoing.

SECTION 7. Applicable Law; Incorporation by Reference. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Notwithstanding anything to the contrary contained herein, the provisions of
Sections 9.09 and 9.10 of the Credit Agreement are incorporated by reference
herein, mutatis mutandis.

SECTION 8. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION,   By        

/s/ Robert Fishman

    Name:   Robert Fishman     Title:   Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Incremental Term Lender, Administrative Agent,
Issuing Bank and Swingline Lender By      

/s/ Peter B. Thauer

  Name:   Peter B. Thauer   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    Bank of America, N.A.

 

By      

/s/ Jeannette Lu

  Name:   Jeannette Lu   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    ROYAL BANK OF CANADA

 

By    

/s/ Mark Gronich

  Name:   Mark Gronich   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    FIFTH THIRD BANK

 

By    

/s/ Kenneth W. Deere

  Name:   Kenneth W. Deere   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    SUNTRUST BANK

 

By    

/s/ Brian M. Lewis

  Name:   Brian M. Lewis   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By    

/s/ Kay Reedy

  Name:   Kay Reedy   Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

By    

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    BNP PARIBAS

 

By    

/s/ Brendan Heneghan

  Name:   Brendan Heneghan   Title:   Vice President By    

/s/ Nicole Mitchell

  Name:   Nicole Mitchell   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    Mizuho Bank, Ltd.

 

By    

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    HSBC Bank USA, National Association

 

By    

/s/ Devin Moore

  Name:   Devin Moore   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    PNC Bank, National Association

 

By    

/s/ Susan J. Dimmick

  Name:   Susan J. Dimmick   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    Compass Bank

 

By    

/s/ W. Brad Davis

  Name:   W. Brad Davis   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    SANTANDER BANK, N.A.

 

By    

/s/ William R. Rogers

  Name:   William R. Rogers   Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE INCREMENTAL FACILITY AGREEMENT RELATING TO THE NCR
CORPORATION CREDIT AGREEMENT

 

  Name of Incremental Term Lender:    RBS Citizens, NA

 

By    

/s/ William M. Clossey

  Name:   William M. Clossey   Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Incremental Term

Commitments

 

Incremental Term Lenders

   Incremental Term
Commitment  

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

Bank of America, N.A.

   $ 40,000,000   

Royal Bank of Canada

   $ 40,000,000   

Fifth Third Bank

   $ 20,000,000   

SunTrust Bank

   $ 15,000,000   

Wells Fargo Bank, N.A.

   $ 15,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 10,000,000   

BNP Paribas

   $ 10,000,000   

Mizuho Bank, Ltd.

   $ 10,000,000   

HSBC Bank USA National Association

   $ 10,000,000   

PNC Bank, National Association

   $ 10,000,000   

Compass Bank

   $ 10,000,000   

Santander Bank, N.A.

   $ 10,000,000   

RBS Citizens, N.A.

   $ 10,000,000      

 

 

 

Total

   $ 250,000,000      

 

 

 